Exhibit 99.1 FIRSTSERVICE CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS Third Quarter September 30, 2014 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars, except per share amounts) - in accordance with accounting principles generally accepted in the United States of America Three months Nine months ended September 30 ended September 30 Revenues $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 6) Operating earnings Interest expense, net Other income, net (note 7) Earnings before income tax Income tax (note 8) Net earnings from continuing operations Net earnings (loss) from discontinued operations, net of income tax (note 5) ) ) Net earnings Non-controlling interest share of earnings (note 11) Non-controlling interest redemption increment (note 11) ) Net earnings (loss) attributable to Company ) Preferred share dividends - - - . Net earnings (loss) attributable to common shareholders $ ) Net earnings (loss) per common share (note 12) Basic Continuing operations $ ) Discontinued operations ) ) $ ) Diluted Continuing operations $ ) Discontinued operations ) ) $ ) The accompanying notes are an integral part of these financial statements. Page 2 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months Nine months ended September 30 ended September 30 Net earnings $ Foreign currency translation gain (loss) Comprehensive earnings Less: Comprehensive earnings attributable to non-controlling shareholders ) Comprehensive earnings (loss) attributable to Company $ ) The accompanying notes are an integral part of these financial statements. Page 3 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America September 30, 2014 December 31, 2013 Assets Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $27,983 (December 31, 2013 - $25,534) Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current Liabilities Accounts payable $ $ Accrued liabilities Income taxes payable Unearned revenues Long-term debt - current (note 9) Contingent acquisition consideration - current (note 10) Deferred income tax Long-term debt - non-current (note 9) Contingent acquisition consideration (note 10) Other liabilities Deferred income tax Redeemable non-controlling interests (note 11) Shareholders' equity Common shares Contributed surplus Deficit ) ) Accumulated other comprehensive earnings Total Company shareholders' equity Non-controlling interests Total shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. Page 4 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands of US dollars, except share information) Common shares Accumulated Issued and other Non- Total outstanding Contributed comprehensive controlling shareholders' shares Amount surplus Deficit earnings interests equity Balance, December 31, 2013 $ $ $ ) $ $ $ Net earnings - Other comprehensive earnings - ) - ) Other comprehensive earnings attributable to NCI - ) NCI share of earnings - - - ) - ) NCI redemption increment - - - ) - - ) Distributions to NCI - ) ) Acquisition of businesses, net - 11 11 Subsidiaries’ equity transactions - - ) - - - ) Subordinate Voting Shares: Stock option expense - Stock options exercised ) - - - Tax benefit on options exercised - Dividends - - - ) - - ) Purchased for cancellation ) ) - ) - - ) Balance, September 30, 2014 $ $ $ ) $ $ $ The accompanying notes are an integral part of these financial statements. Page 5 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended Nine months ended September 30 September 30 Cash provided by (used in) Operating activities Net earnings $ Items not affecting cash: Depreciation and amortization Deferred income tax ) ) ) Other ) ) Changes in non-cash working capital: Accounts receivable Inventories ) ) ) Prepaid expenses and other current assets ) ) ) Payables and accruals ) ) Unearned revenues ) ) Other liabilities ) Contingent acquisition consideration - - ) - Net cash provided by operating activities Investing activities Acquisitions of businesses, net of cash acquired (note 4) Disposal of business, net of cash disposed (note 5) Purchases of fixed assets ) Other investing activities ) ) Net cash provided by (used in) investing activities ) ) ) Financing activities Increase in long-term debt Repayment of long-term debt ) Purchases of non-controlling interests, net ) ) ) Contingent acquisition consideration - - ) - Proceeds received on exercise of options Incremental tax benefit on stock options exercised Dividends paid to preferred shareholders - - - ) Dividends paid to common shareholders ) Distributions paid to non-controlling interests ) Repurchases of Subordinate Voting Shares ) Redemption of Preferred Shares - - - ) Other financing activities - ) - ) Net cash provided by (used in) financing activities ) ) Effect of exchange rate changes on cash 59 ) ) Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ The accompanying notes are an integral part of these financial statements. Page 6 of 12 FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2014 (Unaudited) (in thousands of US dollars, except per share amounts) 1.DESCRIPTION OF THE BUSINESS – FirstService Corporation (the “Company”) is a provider of real estate-related services to commercial, institutional and residential customers in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Real Estate (“RRE”) Services and Property Services. The Company principally operates as Colliers International within CRE; FirstService Residential and American Pool Enterprises within RRE; and Paul Davis Restoration, California Closets, Certa Pro Painters and Service America within Property Services. 2.SUMMARY OF PRESENTATION – These Interim Condensed Consolidated Financial Statements (the “Financial Statements”) have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These Financial Statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2013. These Financial Statements follow the same accounting policies as the most recent audited consolidated financial statements.In the opinion of management, the Financial Statements contain all adjustments necessary to a fair statement of the financial position of the Company as at September 30, 2014 and the results of operations and its cash flows for the three and nine month periods ended September 30, 2014.All such adjustments are of a normal recurring nature.The results of operations for the three and nine month periods ended September 30, 2014 are not necessarily indicative of the results to be expected for the year ending December 31, 2014. The operating segment results have been revised to report the Service America operations in Property Services for all periods presented. Service America was previously reported in the RRE segment. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (the “Update”). The Update clarifies the principles for recognizing revenue and develops a common revenue standard for US GAAP and International Financial Reporting Standards. The Update is effective for the Company on January 1, 2017. The Company is currently assessing the impact of the Update on its financial position and results of operations. 4.ACQUISITIONS – During the nine months ended September 30, 2014, the Company acquired controlling interests in thirteen businesses, six in the CRE segment, four in the RRE segment and three in the Property Services segment. In the CRE segment, the Company acquired controlling interests in regional firms in the UK, Canada, New Zealand, and Australia expanding FirstService’s geographic presence in these markets. In the RRE segment, the Company acquired firms operating in Minnesota, Texas and California.In the Property Services segment, the Company acquired a national franchisor providing restoration services in Canada, as well as two California Closets franchises in Florida and Chicago which will be operated as Company-owned locations. The acquisition date fair value of consideration transferred was as follows: cash of $60,475 (net of cash acquired of $7,011), notes payable of $3,611, and contingent consideration of $16,914 (2013 - cash of $35,261 and contingent consideration of $7,652). The purchase price allocations are not yet complete, pending final determination of the fair value of assets acquired. These acquisitions were accounted for by the purchase method of accounting for business combinations and accordingly, the consolidated statements of earnings do not include any revenues or expenses related to these acquisitions prior to their respective closing dates. Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition.The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified revenue or earnings level and (iii) the actual revenue or earnings for the contingency period.If the acquired business does not achieve the specified revenue or earnings level, the maximum payment is reduced for any shortfall, potentially to nil. Page 7 of 12 Unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period.The fair value recorded on the consolidated balance sheet as at September 30, 2014 was $25,813 (see note 10).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $32,067 to a maximum of $37,726. The contingencies will expire during the period extending to June 2018.During the nine months ended September 30, 2014, $25,814 was paid with reference to such contingent consideration (2013 - $1,742). 5.DISPOSALS – In April 2014, the Company completed the sale of its REO rental operation for cash consideration of $1,500. The pre-tax loss on disposal was $2,699, before income tax expense of $268 resulting in a net loss of $2,967.In July 2014, the Company completed the sale of a U.S.-based commercial real estate consulting operation for cash consideration of $12,100.The pre-tax gain on disposal was $6,607, before income tax expense of $3,023 resulting in a net gain of $3,584. Discontinued operations include three businesses: (i) Field Asset Services (previously in the Property Services segment), sold in September 2013, (ii) the REO rental operation (previously in the Residential Real Estate Services segment), and (iii) a U.S.-based commercial real estate consulting operation (previously in the Commercial Real Estate Services segment). For the nine months ended September 30, 2014, revenues from discontinued operations were $10,133 (2013 - $87,234) and net earnings were $944 (2013 - net loss of $2,468). 6. ACQUISITION-RELATED ITEMS - Acquisition-related expense is comprised of the following: Three months ended Nine months ended September 30 September 30 Contingent consideration compensation expense $ Contingent consideration fair value adjustments Transaction costs $ 7. OTHER INCOME - Other (income) expense is comprised of the following: Three months ended Nine months ended September 30 September 30 Income from equity method investments $ ) $ ) $ ) $ ) Other 73 ) ) ) $ ) $ ) $ ) $ ) 8.INCOME TAX – The provision for income tax for the nine months ended September 30, 2014 reflected an effective tax rate of 29% (2013 - 25%) relative to the combined statutory rate of approximately 28% (2013 - 28%). In the prior year period, the difference between the effective rate and the statutory rate is related to the accelerated amortization of intangible assets, discrete items and the mix of earnings. Page 8 of 12 9.LONG-TERM DEBT – The Company has an amended and restated credit agreement with a syndicate of banks to provide a $500,000 committed senior revolving credit facility.The revolving credit facility has a five year term ending March 1, 2017 and bears interest at 1.25% to 3.00% over floating reference rates, depending on certain leverage ratios. The revolving credit facility and the Company’s three outstanding issues of Senior Notes rank equally in terms of seniority.The Company has granted the lenders and Note-holders various collateral including an interest in all of the assets of the Company.The covenants require the Company to maintain certain ratios including financial leverage, interest coverage and net worth.The Company is limited from undertaking certain mergers, acquisitions and dispositions without prior approval. 10.FAIR VALUE MEASUREMENTS – The following table provides the financial assets and liabilities carried at fair value measured on a recurring basis as of September 30, 2014: Fair value measurements at September 30, 2014 Carrying value at September 30, 2014 Level 1 Level 2 Level 3 Interest rate swap asset $ $
